[scemploymentagreementhug001.jpg]
A-1 US-DOCS\91838772.5 SPIRIT REALTY CAPITAL, INC. EMPLOYMENT AGREEMENT This
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 20th, 2018 is entered
into by and between Spirit Realty Capital, Inc., a Maryland corporation
(including any successors and/or assigns, the “Company”) and Michael Hughes (the
“Employee”). RECITALS WHEREAS, the Company desires to employ the Employee as
Executive Vice President and Chief Financial Officer of the Company; and
WHEREAS, the Employee desires to accept such employment and service with the
Company, subject to the terms and conditions of this Agreement. NOW, THEREFORE,
in consideration of the foregoing, of the mutual promises contained herein and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows: 1.
EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to the terms
of this Agreement, and the Employee agrees to be so employed, for a term
commencing on April 1, 2018 (the “Effective Date”) and ending on April 1, 2021.
On April 1, 2021, and on each anniversary thereof, the term of this Agreement
shall be automatically extended for successive one (1)-year periods; provided,
however, that the Company, on the one hand, or the Employee, on the other hand,
may elect not to extend this Agreement by giving written notice to the other
party at least thirty (30) days prior to any such anniversary date.
Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 6 hereof, subject to the
provisions of Section 7 hereof. The period of time between the Effective Date
and the termination of the Employee’s employment hereunder shall be referred to
herein as the “Employment Term.” 2. POSITION AND DUTIES. (a) GENERAL. During the
Employment Term, the Employee shall serve as Executive Vice President and Chief
Financial Officer of the Company and, as necessary, as the Acting Chief
Financial Officer of Spirit MTA REIT. In this capacity, the Employee shall have
the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Employee from time to time by the Company’s Chief
Executive Officer (“CEO”) that are not inconsistent with the Employee’s
positions with the Company. The Employee shall report directly and exclusively
to the CEO. (b) OTHER ACTIVITIES. During the Employment Term, the Employee shall
devote all of the Employee’s business time, energy, business judgment, knowledge
and skill and the Employee’s best efforts to the performance of the Employee’s
duties with the Company, provided that the foregoing shall not prevent the
Employee from (i) with prior written notice to the



--------------------------------------------------------------------------------



 
[scemploymentagreementhug002.jpg]
A-2 US-DOCS\91838772.5 Board, serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board, other
for-profit companies, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing the Employee’s
personal investments and affairs so long as such activities, either individually
or in the aggregate, do not interfere or conflict with the Employee’s duties
hereunder or create a potential business or fiduciary conflict. 3. BASE SALARY.
During the Employment Term, the Company agrees to pay the Employee a base salary
at an annual rate of not less than $450,000 payable in accordance with the
regular payroll practices of the Company, but not less frequently than monthly.
The Employee’s Base Salary shall be subject to annual review and may be
increased from time to time by the Board (or a committee thereof). The base
salary as determined herein and increased from time to time shall constitute
“Base Salary” for purposes of this Agreement. The Base Salary shall not be
decreased at any time, or for any purpose, during the Employment Term
(including, without limitation, for the purpose of determining benefits due
under Section 7) without the Employee’s prior written consent. 4. INCENTIVE
COMPENSATION. (a) ANNUAL BONUS. For each calendar year during the Employment
Term (including for all of 2018 without pro-ration), the Employee shall be
eligible to receive an annual cash discretionary incentive payment under the
Company’s annual bonus plan as may be in effect from time to time (the “Annual
Bonus”), based on a target bonus opportunity equal to 125% of the Employee’s
Base Salary (the “Target Bonus”) and a maximum bonus opportunity of 200% of the
Employee’s Base Salary, upon the attainment of one or more pre-established
performance goals established by the Board (or a committee thereof) in its sole
discretion. It is expected that such performance criteria will be based on both
financial and non-financial goals, will be set in consultation with the
Employee, and may be set at any point during the calendar year (it being
intended that such criteria will be established during the Company’s annual
budgeting process). The Board (or a committee thereof) shall reserve the right
to adjust the applicable performance criteria during the calendar year (it being
understood that any such adjustment shall only be implemented, if, in the
reasonable judgment of the Board (or a committee thereof), it is determined to
be necessary to adapt to changing circumstances, and not with the intention of
increasing the difficulty of achieving the applicable performance criteria). The
Company expects that the CEO will formally review performance at least annually
in consultation with the Employee. The Employee’s Annual Bonus for a calendar
year shall be determined by the Board (or a committee thereof) after the end of
the applicable calendar year based on the level of achievement of the applicable
performance criteria, and shall be paid to the Employee in cash in the calendar
year (but no later than March 15 of such calendar year) following the calendar
year to which such Annual Bonus relates at the same time annual bonuses are paid
to other senior executives of the Company, subject to, except as otherwise
provided in Section 7 below, continued employment at the time of payment. (b)
LONG-TERM INCENTIVE AWARDS. (i) During the Employment Term, the Employee shall
be eligible to receive equity and other long-term incentive awards under any
applicable plan adopted by the



--------------------------------------------------------------------------------



 
[scemploymentagreementhug003.jpg]
A-3 US-DOCS\91838772.5 Company. Employee shall be eligible for grants of such
awards beginning in 2019. It is expected that the target date-of-grant value of
the Employee’s annual long-term incentive awards will be 200% of his Base Salary
(“Target LTIP”) granted in equal portions of one-half of the Long Term Incentive
as a time-vesting restricted stock grant, vesting ratably over three years
(one-third per year from the date of grant) (the “Restricted Shares”), and
one-half of the award as performance shares, cliff vesting after three years
from the beginning of the performance period (the “Performance Shares”). In each
case the terms and conditions of the Restricted Shares and Performance Shares
shall be governed by separate agreements, entered into between Employee and
Company consistent with this Agreement. Beginning in 2019, the Employee’s equity
and/or other long-term incentive awards for each calendar year during the
Employment Term shall be granted by the Company to the Employee at approximately
the same time that annual equity and other long-term incentive awards are
granted by the Company to other Company senior executives. (ii) In addition, in
recognition of the Employee’s appointment as Chief Financial Officer of the
Company, the Company will, under the Company’s 2012 Incentive Award Plan, as
amended, grant the Employee1: (i) an award of _________ Restricted Shares of the
Company’s common stock vesting as follows: 33.3% will vest on April 1, 2019,
33.3% will vest on April 1, 2020 and 33.4% will vest on April 1, 2021 (the
“Initial Restricted Stock Award”); and (ii) an award of Performance Shares with
a target number of _________ Performance Shares vesting as follows: a one-time
cliff vesting on April 1, 2021 (“Initial Performance Share Award”). The Initial
Restricted Stock Award and Initial Performance Share Award will be granted
effective on the Effective Date. The terms and conditions of the Initial
Restricted Stock Award shall be set forth in separate award agreement in the
form attached hereto as Exhibit B (the “Restricted Stock Agreement”) to be
entered into by the Company and the Employee. The terms and conditions of the
Initial Performance Share Award shall be set forth in separate award agreements
in the form attached hereto as Exhibit C (the “Performance Share Award
Agreement” and together with the Restricted Stock Agreement, the “Award
Agreements”) to be entered into by the Company and the Employee. 5. EMPLOYEE
BENEFITS. (a) BENEFIT PLANS. During the Employment Term, the Employee shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally, subject to satisfying the applicable eligibility requirements, and
except to the extent such plans are duplicative of the benefits otherwise
provided hereunder. The Employee’s participation will be subject to the terms of
the applicable plan documents and generally applicable Company policies.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time. 1 Mr. Hughes shall be granted two equity awards on his
first date of employment with an aggregate value of $1,200,000, which would
consist 50% of restricted shares and 50% of performance shares. When the number
of shares is determinable, which will be determined by the closing price of
Company’s common stock on the date of grant, they will be added to the
agreement.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug004.jpg]
A-4 US-DOCS\91838772.5 (b) VACATION TIME. During the Employment Term, the
Employee shall be entitled to four (4) weeks of paid vacation per calendar year
in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time. (c) BUSINESS AND TRAVEL EXPENSES. Upon
presentation of reasonable substantiation and documentation as the Company may
specify from time to time, the Employee shall be reimbursed in accordance with
the Company’s expense reimbursement policy, for all reasonable out-of-pocket
business and travel expenses incurred and paid by the Employee during the
Employment Term and in connection with the performance of the Employee’s duties
hereunder. (d) ADDITIONAL BENEFITS. (i) In addition to the benefits described
above in this Section 5, during the Employment Term, the Company shall (i) pay
for the premium payments incurred in providing the Employee with a term life
insurance policy during the Employment Term in the amount of $1,000,000 and (ii)
pay or reimburse the Employee for actual, properly substantiated expenses
incurred by the Employee in connection with an annual physical examination in an
amount not to exceed $2,000 annually. (ii) The Company will also reimburse
Employee for legal fees and expenses incurred in connection with the review and
negotiation of this Agreement and its Exhibits, such reimbursement not to exceed
$20,000. (iii) The Company shall provide Employee with an indemnification
agreement containing terms and conditions comparable to those provided to
similarly-situated executives. 6. TERMINATION. The Employee’s employment and the
Employment Term shall terminate on the first of the following to occur: (a)
DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder after reasonable accommodation due to a
physical or mental injury, infirmity or incapacity for one hundred eighty (180)
days (including weekends and holidays) in any three hundred sixty-five (365)-day
period as determined by the Board in its reasonable discretion. The Employee
shall cooperate in all respects with the Company if a question arises as to
whether the Employee has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and agreed to by the Employee,
whose agreement shall not be unreasonably withheld, and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company). (b) DEATH. Automatically upon the date of death of the
Employee. (c) CAUSE. Upon a termination by the Company for Cause. “Cause” shall
mean:



--------------------------------------------------------------------------------



 
[scemploymentagreementhug005.jpg]
A-5 US-DOCS\91838772.5 (i) the Employee’s willful misconduct or gross negligence
in the performance of the Employee’s duties to the Company or any of its
subsidiaries; (ii) the Employee’s repeated failure to perform the Employee’s
lawful duties to the Company or any of its subsidiaries or follow the lawful
written directives of the Board (other than as a result of death or physical or
mental incapacity); (iii) the Employee’s conviction of, or pleading of guilty or
nolo contendere to, a felony or any crime involving moral turpitude; (iv) the
Employee’s performance of any material act of theft, embezzlement, fraud,
malfeasance, dishonesty or misappropriation of the property of the Company or
any of its subsidiaries; (v) the Employee’s use of illegal drugs that materially
impairs the Employee’s ability to perform the Employee’s duties contemplated
hereunder; (vi) the Employee’s material breach of any fiduciary duty owed to the
Company or any of its subsidiaries (including, without limitation, the duty of
care and the duty of loyalty); or (vii) the Employee’s material breach of this
Agreement, or a material violation of the Company’s (or any of its
subsidiaries’) code of conduct or other written policy pursuant to which the
Employee would be subject to immediate dismissal. Any determination of Cause by
the Company must be made by a resolution approved by a majority of the members
of the Board (other than the Employee, as applicable), provided that no such
determination may be made until the Employee has been given written notice
detailing the specific Cause event and a period of thirty (30) days following
receipt of such notice to present evidence that such event is not Cause, or to
cure such event (if susceptible to cure) to the satisfaction of the Board.
Notwithstanding anything to the contrary contained herein, the Employee’s right
to cure shall not apply if there are habitual or repeated breaches by the
Employee and there has been a previous opportunity to cure. Any notice of a
termination for Cause as contemplated above shall be made within ninety (90)
days following the date on which the Company first obtains actual knowledge of
the circumstances alleged to constitute a Cause event hereunder (it being
understood that such circumstances may relate to a period in excess of ninety
(90) days or a pattern of behavior that extends beyond a period of ninety (90)
days). (d) WITHOUT CAUSE. Upon an involuntary termination by the Company (other
than for death in accordance with Section 6(b), Disability in accordance with
Section 6(a), or Cause in accordance with Section 6(c)). (e) GOOD REASON. Upon a
termination by the Employee for Good Reason. “Good Reason” shall mean the
occurrence of any of the following circumstances, without the express written
consent of the Employee, unless such circumstances are fully corrected in all
material respects by the Company within thirty (30) days following written
notification by the Employee to the Company of the occurrence of such
circumstances:



--------------------------------------------------------------------------------



 
[scemploymentagreementhug006.jpg]
A-6 US-DOCS\91838772.5 (i) material diminution in the Employee’s duties,
authorities or responsibilities (other than temporarily while physically or
mentally incapacitated or as required by applicable law), including without
limitation, (A) removal of the Employee as Chief Financial Officer of the
Company, (B) the Employee no longer reporting directly and exclusively to the
CEO, or (C) the Company’s common stock ceasing to be publicly traded or,
following a Change in Control (as defined in the Company’s 2012 Incentive Award
Plan as in effect as of the Effective Date) (a “Change in Control”), the
Employee ceases to be Chief Financial Officer of the surviving entity in such
transaction (including, without limitation, the ultimate parent of such entity);
(ii) relocation of the Employee’s primary work location by more than fifty (50)
miles from its then current location; (iii) a material breach by the Company or
any of its affiliates of any of their material obligations to the Employee; or
(iv) material diminution in the Employee’s Base Salary, Target Bonus or Target
LTIP. The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within ninety (90) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Employee. (f) WITHOUT
GOOD REASON. Upon thirty (30) days’ prior written notice by the Employee to the
Company of the Employee’s voluntary termination of employment without Good
Reason (which the Company may, in its sole discretion, make effective earlier
than any notice date). (g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF
AGREEMENT. Upon the expiration of the Employment Term due to a non-extension of
the Agreement by the Company or the Employee pursuant to the provisions of
Section 1 hereof 7. CONSEQUENCES OF TERMINATION. (a) DEATH. In the event that
the Employee’s employment and the Employment Term ends on account of the
Employee’s death, the Employee or the Employee’s estate, as the case may be,
shall be entitled to the following (with the amounts due under Sections 7(a)(i)
through 7(a)(iii) hereof to be paid within sixty (60) days following termination
of employment, or such earlier date as may be required by applicable law): (i)
any unpaid Base Salary through the date of termination; (ii) reimbursement for
any unreimbursed business expenses incurred through the date of termination;
(iii) any accrued but unused vacation time in accordance with Company policy;



--------------------------------------------------------------------------------



 
[scemploymentagreementhug007.jpg]
A-7 US-DOCS\91838772.5 (iv) all other payments, benefits or fringe benefits to
which the Employee shall then or thereafter be entitled under the applicable
terms of any applicable compensation or indemnification/advancement arrangement
or benefit, equity or fringe benefit agreement, plan or program or grant or this
Agreement or the programs and arrangements referred to in it (collectively,
Sections 7(a)(i) through 7(a)(iv) hereof shall be hereafter referred to as the
“Accrued Benefits”); (v) a payment for the Employee’s earned but unpaid Annual
Bonus for the calendar year prior to the calendar year in which the Employee’s
termination occurs based on actual results (and without exercise of any negative
discretion that is not applied to senior executives generally) to the extent
that such Annual Bonus has not been paid prior to termination, payable in a
single lump sum on the date on which annual bonuses are paid to the Company’s
senior executives generally for such calendar year, but no later than March 15
of the calendar year in which the date of termination occurs (the “Prior Year
Bonus”); (vi) a pro-rata portion of the Employee’s Annual Bonus for the calendar
year in which the Employee’s termination occurs based on actual results for such
year (determined by multiplying the amount of such bonus which would be due for
the full calendar year (without exercise of any negative discretion that is not
applied to senior executives generally) by a fraction, the numerator of which is
the number of days during the calendar year of termination that the Employee is
employed by the Company and the denominator of which is three hundred sixty-five
(365)), payable in a single lump sum on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but no
later than March 15 of the calendar year following the calendar year in which
the date of termination occurs (such pro-rata portion being hereinafter referred
to as the “Pro-Rata Bonus”); (vii) full vesting of outstanding Company equity
and/or long-term incentive awards which vest solely based on the passage of time
(including without limitation the Restricted Shares and the Initial Restricted
Stock Award) delivered in accordance with the applicable award agreement;
provided, however, that any such award intended to be exempt from Code Section
409A as a “short-term deferral” shall be distributed to the Employee within such
time as is required for such equity award to constitute a “short-term deferral”;
provided, further, however, the accelerated vesting of the equity awards shall
not change the time or form of payment for any equity award that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A; and
(viii) vesting at “target” of any outstanding Company equity and/or long- term
incentive awards which vest and/or are earned based on the attainment of certain
performance conditions (including, without limitation, the Performance Shares
and the Initial Performance Share Award, to the extent outstanding) delivered in
accordance with the applicable award agreement; provided, however, that any such
award intended to be exempt from Code Section 409A as a “short-term deferral”
shall be distributed to the Employee within such time as is required for such
equity award to constitute a “short-term deferral”; provided, further, however,
the accelerated vesting of the equity awards shall not change the time or form
of payment for any equity award that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug008.jpg]
A-8 US-DOCS\91838772.5 (b) DISABILITY. In the event that the Employee’s
employment and/or Employment Term ends on account of the Employee’s Disability,
the Company shall pay or provide the Employee with the Accrued Benefits, the
Prior Year Bonus, the Pro-Rata Bonus, and the outstanding Company equity and
long-term incentive awards shall become vested (and delivered) as set forth in
Section 7(a)(vii) and (viii) above. The Prior Year Bonus shall be payable in a
single lump sum on the date on which annual bonuses are paid to the Company’s
senior executives generally for such calendar year, but no later than March 15
of the calendar year in which the date of termination occurs. The Pro-Rata Bonus
shall be payable in a single lump sum on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but no
later than March 15 of the calendar year following the calendar year in which
the date of termination occurs. (c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON
OR AS A RESULT OF EMPLOYEE NON-EXTENSION OF THIS AGREEMENT. If the Employee’s
employment is terminated (x) by the Company for Cause in accordance with Section
6(c), (y) by the Employee without Good Reason, or (z) as a result of the
Employee’s non-extension of the Employment Term as provided in Section 1 hereof,
the Company shall pay to the Employee the Accrued Benefits. (d) TERMINATION
WITHOUT CAUSE OR FOR GOOD REASON. If the Employee’s employment by the Company is
terminated (x) by the Company other than for Cause, or (y) by the Employee for
Good Reason, the Company shall pay or provide the Employee with the following:
(i) the Accrued Benefits; and (ii) subject to the Employee’s continued
compliance with the obligations in Sections 8, 9 and 10 hereof: (A) an amount
(the “Severance”) equal to two (2) times the Base Salary (disregarding any
reduction in Base Salary at any time), payable in a single lump sum on the first
payroll date occurring on or after the sixtieth (60th) day following the date of
termination (such payroll date, the “First Payroll Date”); (B) an amount (the
“Bonus Severance”) equal to one (1) times the Target Bonus (disregarding any
reduction in the Target Bonus at any time), payable in a single lump sum on the
First Payroll Date; (C) the Prior Year’s Bonus, payable in a single lump on the
First Payroll Date; (D) the Pro-Rata Bonus, payable in a single lump sum on the
date on which annual bonuses are paid to the Company’s senior executives
generally for such calendar year, but no later than March 15 of the calendar
year following the calendar year in which the date of termination occurs; (E)
during the period commencing on the date of termination and ending on the
earlier of (i) the twenty-four (24) month anniversary of the date of termination



--------------------------------------------------------------------------------



 
[scemploymentagreementhug009.jpg]
A-9 US-DOCS\91838772.5 or (ii) the date on which the Employee becomes eligible
for coverage under the group health plan of a subsequent employer (of which
eligibility the Employee hereby agrees to give prompt notice to the Company),
subject to the Employee’s valid election to continue healthcare coverage under
Section 4980B of the Code and the regulations thereunder, the Company shall
continue to provide the Employee and the Employee’s eligible dependents with
coverage under its group health plans at the same levels and the same cost to
the Employee as would have applied if the Employee’s employment had not been
terminated based on the Employee’s elections in effect on the date of
termination, provided that (1) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A of the Code under
Treasury Regulation Section 409A-1(a)(5), or (2) the Company is otherwise unable
to continue to cover the Employee under its group health plans without penalty
under applicable law (including without limitation, Section 2716 of the Public
Health Service Act or the Patient Protection and Affordable Care Act) or the
Employee would be subject to tax under Section 105(h) of the Code, then, in
either case, an amount equal to each remaining Company subsidy shall thereafter
be paid to the Employee in substantially equal monthly installments over the
continuation coverage period (or the remaining portion thereof) (such coverage
being hereinafter referred to as the “Health Benefits Continuation”); (F) full
vesting of each outstanding Company equity and/or long-term incentive award that
vests solely based on the passage of time held by the Employee on the date of
termination (including without limitation the Restricted Shares and the Initial
Restricted Stock Award); provided, however, that any such award intended to be
exempt from Code Section 409A as a “short-term deferral” shall be distributed to
the Employee within such time as is required for such equity award to constitute
a “short-term deferral”; provided, further, however, the accelerated vesting of
the equity awards shall not change the time or form of payment for any equity
award that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (such vesting being hereinafter referred to as the “Accelerated
Time Equity Vesting”); and (G) vesting at “target” of any outstanding Company
equity and/or long-term incentive awards which vest and/or are earned based on
the attainment of certain performance conditions (including, without limitation,
the Performance Shares and the Initial Performance Share Award, to the extent
outstanding) delivered in accordance with the applicable award agreement;
provided, however, that any such award intended to be exempt from Code Section
409A as a “short-term deferral” shall be distributed to the Employee within such
time as is required for such equity award to constitute a “short-term deferral”;
provided, further, however, the accelerated vesting of the equity awards shall
not change the time or form of payment for any equity award that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A (such
vesting being hereinafter referred to as the “Accelerated Performance Equity
Vesting”). (e) TERMINATION AS A RESULT OF COMPANY NON-EXTENSION OF THIS
AGREEMENT. If the Employee’s employment by the Company is terminated as a result
of the Company’s non-extension of the Employment Term as provided in Section 1
hereof, the Company shall pay or provide the Employee with the following: (i)
the Accrued Benefits; and (ii) subject to the Employee’s continued compliance
with the obligations in Sections 8, 9 and 10 hereof, (A) the Severance, payable
in accordance with Section 7(d)(ii)(A) hereof (B) the Bonus Severance, payable
in accordance with Section 7(d)(ii)(B) hereof, (C) the Prior Year’s Bonus,



--------------------------------------------------------------------------------



 
[scemploymentagreementhug010.jpg]
A-10 US-DOCS\91838772.5 payable in accordance with Section 7(d)(ii)(C), (D)
Pro-Rata Bonus, payable in accordance with Section 7(d)(ii)(D) hereof, (E) the
Health Benefits Continuation in accordance with Section 7(d)(ii)(E) hereof; (F)
the Accelerated Time Equity Vesting in accordance with Section 7(d)(ii)(F)
hereof and (G) the Accelerated Performance Equity Vesting in accordance with
Section 7(d)(ii)(G) hereof. Payments and benefits provided in Sections 7(d)
through 7(e) shall be in lieu of any termination or severance payments or
benefits for which the Employee may be eligible under any of the plans, policies
or programs of the Company or under the Worker Adjustment Retraining
Notification Act of 1988 or any similar state statute or regulation. (f)
LIMITATION ON PAYMENTS. (i) Section 280G Best Pay Cap. Notwithstanding any other
provision of this Agreement, in the event that any payment or benefit received
or to be received by the Employee (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 7 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to the excise tax imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in any other plan, arrangement or agreement other than this
Agreement, the Total Payments shall be reduced as set forth herein, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net present value of the amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments assuming the highest
marginal tax rates for purposes of such calculation) is greater than or equal to
(B) the net present value of the amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments assuming the highest marginal tax rates for
purposes of such calculation and the amount of Excise Tax to which the Employee
would be subject in respect of such unreduced Total Payments). If a reduction in
the Total Payments is required by Section 7(f), the reduction shall occur in the
following order: reduction of cash payments (in reverse order of the date on
which such cash payments would otherwise be made with the cash payments that
would otherwise be made last being reduced first); cancellation of accelerated
vesting of stock awards which do not receive favorable treatment under Treasury
Regulation Section 1.280G-1, Q&A-24(b) or (c) (with such accelerated vesting
shall be cancelled in the reverse order of the grant date of Employee’s stock
awards); reduction of employee benefits; and cancellation of accelerated vesting
of stock awards which do receive favorable treatment under Treasury Regulation
Section 1.280G-1, Q&A-24(b) or (c) (with such accelerated vesting shall be
cancelled in the reverse order of the grant date of Employee’s stock awards);
provided, that with each category the reduction shall be done on a basis
resulting in the highest amount retained by the Employee; and provided, further,
that to the extent permitted by Section 409A of the Code (“Code Section 409A”)
and Sections 280G and 4999 of the Code, if a different reduction procedure would
be permitted without violating Code Section 409A or losing the benefit of the
reduction under Sections 280G and 4999 of the Code, the Employee may designate a
different order of reduction.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug011.jpg]
A-11 US-DOCS\91838772.5 (ii) Accounting Firm. All determinations required to be
made for purposes of this Section 7(f) shall be made by an independent,
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”). The Company shall bear all expenses with respect to the determinations
by the Accounting Firm required to be made hereunder. The Accounting Firm
engaged to make the determinations under this Section 7(f) shall provide its
calculations, together with detailed supporting documentation, to Employee and
the Company within 15 calendar days after the date on which Employee’s right to
a payment contingent on a change in control is triggered (if requested at that
time by Employee or the Company) or such other time as agreed upon by Employee
and the Company. If the Accounting Firm determines that no Excise Tax is payable
with respect to the Total Payments, it shall furnish Employee and the Company
with documentation of such determination reasonably acceptable to Employee. (g)
OTHER OBLIGATIONS. Upon any termination of the Employee‘s employment with the
Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity. (h) EXCLUSIVE REMEDY. The
amounts payable to the Employee following termination of employment and the
Employment Term hereunder pursuant to Sections 6 and 7 hereof shall be in full
and complete satisfaction of the Employee’s rights under this Agreement and
under any other plan, program, agreement, or arrangement of the Company or any
of its affiliates, and the Employee acknowledges that such amounts are fair and
reasonable. 8. RELEASE; NO MITIGATION; SET-OFFS. Any and all amounts payable and
benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits shall only be payable if the Employee (or his estate, in the
case of death) delivers to the Company and does not revoke a general release of
claims in favor of the Company substantially in the form of Exhibit A attached
hereto. Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination. For the
avoidance of doubt, each Company equity award that vests in accordance with
Section 7 hereof shall remain outstanding and eligible to vest following the
date of termination and shall actually vest and become exercisable (if
applicable) and non-forfeitable upon the effectiveness of such release (and any
equity awards intended to be exempt from Code Section 409A as a “short-term
deferral” shall be paid within the applicable short-term deferral period). In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Employee as a result of employment
by a subsequent employer or self-employment. Subject to the provisions of
Section 20(b)(v) hereof; the Company’s obligations to pay the Employee amounts
hereunder shall be subject to set-off, counterclaim or recoupment of amounts
owed by the Employee to the Company or any of its affiliates (to the extent that
such set-off, counterclaim or recoupment does not result in a violation of Code
Section 409A). Except as otherwise provided in Section 7, this Section 8, the
Award Agreements, in the Company’s Recoupment Policy as in effect on February
19, 2015, as may be amended or restated, or any other recoupment or clawback
policy or program adopted by the Company and applicable to all senior executives
of the Company, or as may be otherwise agreed in writing between the parties,
the Employee’s incentive compensation (including any equity and/or long-term
incentive awards) and severance shall not be subject to forfeiture or recoupment
for any other reason (other than forfeiture or lapse in connection with certain



--------------------------------------------------------------------------------



 
[scemploymentagreementhug012.jpg]
A-12 US-DOCS\91838772.5 terminations of employment and/or the failure to meet
the applicable performance goals within the performance period). 9. RESTRICTIVE
COVENANTS. (a) CONFIDENTIALITY. During the course of the Employee’s employment
with the Company, the Employee will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, specifications,
designs, patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, financing sources, acquisitions, acquisition sources,
marketing, advertising, transition, promotions, pricing, personnel, operations,
customers and tenants (including tenant or mortgagee financial or operational
data, or that of any guarantors of such obligations), suppliers, vendors,
partners and deal sources and/or competitors. The Employee agrees that the
Employee shall not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any person, other than in the course of the
Employee’s assigned duties and for the benefit of the Company, either during the
period of the Employee’s employment or at any time thereafter, any Confidential
Information or other confidential or proprietary information received from third
parties subject to a duty on the Company’s and its subsidiaries’ and affiliates’
part to maintain the confidentiality of such information, and to use such
information only for certain limited purposes, in each case, which shall have
been obtained by the Employee during the Employee’s employment by the Company
(or any predecessor). The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Employee, (ii) becomes
generally known to the public subsequent to disclosure to the Employee through
no wrongful act of the Employee or any representative of the Employee, or (iii)
the Employee is required to disclose by applicable law, regulation or legal
process (provided that, except to the extent disclosure by the Company or any of
its affiliates is contemplated in connection with a potential Change in Control,
the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its sole expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding anything in this Agreement or elsewhere to the contrary, the
Employee may disclose documents and information in confidence to an attorney for
the purpose of securing legal advice, and may use documents and information as
reasonably necessary to enforce the Employee’s rights under this Agreement or
otherwise. In addition, notwithstanding the generality of the foregoing, nothing
in this Agreement is intended to prohibit the Employee from filing a charge
with, reporting possible violations to, or participating or cooperating with the
Securities and Exchange Commission or any other federal, state or local
regulatory body or law enforcement agency including in relation to any
whistleblower, anti-discrimination, or anti- retaliation provisions of federal,
state or local law or regulation. (b) NONCOMPETITION. The Employee acknowledges
that (i) the Employee performs services of a unique nature for the Company that
are irreplaceable, and that the Employee’s performance of such services to a
“Competitive Business” (as defined below) will



--------------------------------------------------------------------------------



 
[scemploymentagreementhug013.jpg]
A-13 US-DOCS\91838772.5 result in irreparable harm to the Company, (ii) the
Employee has had and will continue to have access to Confidential Information
which, if disclosed, would unfairly and inappropriately assist in competition
against the Company and its affiliates, (iii) in the course of the Employee’s
employment by a Competitive Business during the non-compete period set forth
herein, the Employee would inevitably use or disclose such Confidential
Information, (iv) the Company and its affiliates have substantial relationships
with their customers and the Employee has had and will continue to have access
to these customers, (v) the Employee has generated and will continue to generate
goodwill for the Company and its affiliates in the course of the Employee’s
employment, (vi) the Company has invested significant time and expense in
developing the Confidential Information and goodwill, and (vii) the Company’s
operations and the operations upon with the Employee works are nationwide in
scope. Accordingly, during the Employee’s employment hereunder and for a period
of twelve (12) months following a termination of the Employee’s employment for
any reason, the Employee agrees that the Employee will not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in a Competitive Business in the United
States. Notwithstanding the foregoing, nothing herein shall prohibit the
Employee from being a passive owner of not more than two percent (2%) of the
equity securities of a publicly traded corporation engaged in a Competitive
Business, so long as the Employee has no active participation in the business of
such corporation. For purposes hereof, the term “Competitive Business” shall
mean any business involved in the net leased real estate investment industry in
competition with the Company or any of its affiliates and the term “Employee’s
Termination” shall mean the date the Employee ceases to be employed by the
Company for whatever reason, whether voluntarily or involuntarily. (c)
NONSOLICITATION; NONINTERFERENCE. During the Employee’s employment hereunder and
for a period of twelve (12) months following Employee’s Termination, the
Employee agrees that the Employee shall not, except in the furtherance of the
Employee’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any person or entity the Employee knows or reasonably should have known
to be a customer, tenant or mortgagee (or any person or entity to whom the
Company to the Employee’s knowledge (or reasonably should know) has leased
property or provided capital, directly or indirectly, within the prior 18
months) of the Company or any of its affiliates to purchase goods or services or
enter into transactions for the purchase, sale, lease, license or financing of
real property then offered by the Company or any of its affiliates from another
person, firm, corporation or other entity or assist or aid any other person or
entity in identifying or soliciting any such customer, tenant or counterparty,
(ii) solicit, aid or induce any employee or individual independent contractor of
the Company or any of its affiliates with whom the Employee, during the term of
his employment had contact or became aware of, or about whom the Employee has
trade secret or Confidential Information, to leave such employment or retention
or to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company, or hire or
retain any such employee or individual independent contractor, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee or individual
independent contractor, or (iii) interfere, or aid or induce any other person or
entity in interfering, with the relationship between the Company or any of its
affiliates and any person or entity the Employee knows or reasonably should have
known to be one of their respective vendors, joint



--------------------------------------------------------------------------------



 
[scemploymentagreementhug014.jpg]
A-14 US-DOCS\91838772.5 venturers or licensors. An employee or individual
independent contractor shall be deemed covered by this Section 9(c) while so
employed or retained and for a period of three (3) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 9(c) shall not be
violated by general advertising or solicitation not specifically targeted at
Company-related persons or entities. (d) NONDISPARAGEMENT. The Employee agrees
not to make negative comments or otherwise disparage the Company or its
officers, directors or, if Employee is no longer employed, employees of the
Company as of the date of Employee’s termination, or products other than in the
good faith performance of the Employee’s duties to the Company. The Company
agrees to direct the members of its Board and its executive officers not to make
negative comments or otherwise disparage the Employee. The foregoing shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s directors and
executive officers shall not be violated by statements that they in good faith
believe are necessary or appropriate to make in connection with performing their
duties and obligations to the Company. (e) INVENTIONS. (i) The Employee
acknowledges and agrees that all ideas, methods, inventions, discoveries,
improvements, work products, developments, software, know- how, processes,
techniques, methods, works of authorship and other work product, whether
patentable or unpatentable, (A) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved with the use of any resources
of the Company or its subsidiaries and/or within the scope of the Employee’s
work with the Company or its subsidiaries or that relate to the business,
operations or actual or demonstrably anticipated research or development of the
Company or its subsidiaries, and that are made or conceived by the Employee,
solely or jointly with others, during the period of the Employee’s employment
with the Company or its subsidiaries, or (B) suggested by any work that the
Employee performs in connection with the Company or its subsidiaries, either
while performing the Employee’s duties with the Company or its subsidiaries or
on the Employee’s own time, but only insofar as the Inventions are related to
the Employee’s work as an employee or other service provider to the Company or
its subsidiaries, shall belong exclusively to the Company or its subsidiaries
(or a designee), whether or not patent or other applications for intellectual
property protection are filed thereon (the “Inventions”). The Employee will keep
full and complete written records (the “Records”), in the manner prescribed by
the Company or its subsidiaries, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company. The Records shall be
the sole and exclusive property of the Company or its subsidiaries, and the
Employee will surrender them upon the termination of the Employment Term, or
upon request of the Company or any of its subsidiaries. The Employee will assign
to the Company or its subsidiaries the Inventions and all patents or other
intellectual property rights that may issue thereon in any and all countries,
whether during or subsequent to the Employment Term, together with the right to
file, in the Employee’s name or in the name of the Company or its subsidiaries
(or a designee), applications for patents and equivalent rights (the
“Applications”). The Employee will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company or its subsidiaries to perfect, record, enforce, protect, patent or
register the Company’s (or a subsidiary’s) rights in the Inventions, all without
additional compensation to the Employee from the Company or its subsidiaries.
The Employee will also execute assignments to the Company or its subsidiaries
(or a designee) of the



--------------------------------------------------------------------------------



 
[scemploymentagreementhug015.jpg]
A-15 US-DOCS\91838772.5 Applications, and give the Company, its subsidiaries and
their attorneys all reasonable assistance (including the giving of testimony) to
obtain the Inventions for the Company’s (or a subsidiary’s) benefit, all without
additional compensation to the Employee from the Company or its subsidiaries,
but entirely at the expense of the Company or its subsidiaries. (ii) In
addition, the Inventions will be deemed Work for Hire, as such term is defined
under the copyright laws of the United States, on behalf of the Company or its
subsidiaries, and the Employee agrees that the Company or any of its
subsidiaries will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to the Employee. If the
Inventions, or any portion thereof, are deemed not to be Work for Hire, or the
rights in such Inventions do not otherwise automatically vest in the Company or
any of its subsidiaries, the Employee hereby irrevocably conveys, transfers and
assigns to the Company or its subsidiaries, all rights, in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Employee’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company or
its subsidiaries that cannot be assigned in the manner described herein, the
Employee agrees to unconditionally waive the enforcement of such rights. The
Employee hereby waives any and all currently existing and future monetary rights
in and to the Inventions and all patents and other registrations for
intellectual property that may issue thereon, including, without limitation, any
rights that would otherwise accrue to the Employee’s benefit by virtue of the
Employee being an employee of or other service provider to the Company or any of
its subsidiaries. (f) RETURN OF COMPANY PROPERTY. On the date of the Employee’s
Termination (or at any time prior thereto at the Company’s reasonable request),
the Employee shall return all property belonging to the Company or its
affiliates (including, but not limited to, any Company- provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents and property belonging to the Company). Notwithstanding anything in
this Agreement or anywhere to the contrary, the Employee may retain, and use
appropriately: (i) the Employee’s rolodex and similar address books (and
electronic equivalent) provided that such items only include contact information
and (ii) documents and information relating to the Employee’s personal rights
and obligations. (g) REASONABLENESS OF COVENANTS. In signing this Agreement, the
Employee gives the Company assurance that the Employee has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 9. The Employee agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its affiliates and their Confidential Information and that each and every
one of the restraints is reasonable in respect of subject matter, length of time
and geographic area, and



--------------------------------------------------------------------------------



 
[scemploymentagreementhug016.jpg]
A-16 US-DOCS\91838772.5 that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints. The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Employee further covenants that the Employee will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 9. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of the Employee’s obligations to that affiliate under this
Agreement, including without limitation pursuant to this Section 9. (h)
REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.
(i) TOLLING. In the event of any violation of the provisions of Section 9(b) or
9(c), the Employee acknowledges and agrees that the post termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post termination restriction period
shall be tolled during any period of such violation. (j) SURVIVAL OF PROVISIONS.
The obligations contained in this Section 9 and Section 10 hereof shall survive
the termination or expiration of the Employment Term and the Employee’s
employment with the Company and shall be fully enforceable thereafter. 10.
COOPERATION. Upon receipt of reasonable written request from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
reasonably assist the Company and its affiliates in the prosecution of all
claims that may be made by the Company or its affiliates, to the extent that
such claims may relate to the period of the Employee’s employment with the
Company and does not unreasonably interfere with the Employee’s subsequent
employment or self-employment. The Employee agrees to promptly inform the
Company if the Employee becomes aware of any lawsuit involving such claims that
may be filed or threatened against the Company or its affiliates. The Employee
also agrees to promptly inform the Company (to the extent that the Employee is
legally permitted to do so) if the Employee is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Employee for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Employee in complying with
this Section 10, and, after the Employment Term, the Company shall pay the
Employee a daily fee, in an amount (rounded down to the nearest whole cent)
determined by dividing the



--------------------------------------------------------------------------------



 
[scemploymentagreementhug017.jpg]
A-17 US-DOCS\91838772.5 Employee’s Base Salary as in effect on the date of
termination by 100, for services rendered by the Employee in complying with this
Section 10. 11. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges
and agrees that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Section 9 or Section 10 hereof would be inadequate
and, in recognition of this fact, the Employee agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease. 12. NO ASSIGNMENTS. This Agreement is personal to each
of the parties hereto. Except as provided in this Section 12 hereof, no party
may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company; provided that the Company shall require such
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise. In the event of the Employee’s
death or a judicial determination of the Employee’s incapacity, references in
this Agreement to the Employee shall be deemed, where appropriate, to be
references to the Employee’s heir(s), beneficiar(ies), executor(s) or other
legal representative(s). 13. NOTICE. For purposes of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (a) on the date of delivery, if
delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows: If to the Employee: At the address (or to the facsimile
number) shown in the books and records of the Company.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug018.jpg]
A-18 US-DOCS\91838772.5 If to the Company: Spirit Realty Capital, Inc. 2727 N.
Harwood, Suite 300 Dallas, TX 75033 Attention: Board of Directors or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt. 14. SECTION HEADINGS; INCONSISTENCY. The section headings
used in this Agreement are included solely for convenience and shall not affect,
or be used in connection with, the interpretation of this Agreement. In the
event of any inconsistency between the terms of this Agreement and any form,
award, plan or policy of the Company, the terms of this Agreement shall govern
and control. 15. SEVERABILITY. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any provision of this Agreement
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of this Agreement in such jurisdiction or the validity, legality
or enforceability of any provision of this Agreement in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by applicable law. 16.
COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Signatures delivered by facsimile
(including, without limitation, by “pdf”) shall be deemed effective for all
purposes. 17. GOVERNING LAW; JURISDICTION. This Agreement, the rights and
obligations of the parties hereto, and all claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Texas, without regard to the choice of law provisions thereof. Each of the
parties agrees that any dispute between the parties shall be resolved only in
the courts of the State of Texas or the United States District Court for the
Northern District of Texas and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, each of the parties hereto irrevocably and unconditionally (a)
submits in any proceeding relating to this Agreement or the Employee’s
employment by the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Texas, the court of the
United States of America for the Northern District of Texas, and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such Texas State court or, to the extent permitted by law, in such federal
court, (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that the Employee or the Company may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same, (c) waives all right to trial by jury in any
Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Employee’s employment by the Company or



--------------------------------------------------------------------------------



 
[scemploymentagreementhug019.jpg]
A-19 US-DOCS\91838772.5 any affiliate of the Company, or the Employee’s or the
Company’s performance under, or the enforcement of, this Agreement, (d) agrees
that service of process in any such Proceeding may be effected by mailing a copy
of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party at the Employee’s or the Company’s
address as provided in Section 13 hereof, and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Texas. The parties acknowledge and
agree that in connection with any dispute hereunder, each party shall pay all of
its own costs and expenses, including, without limitation, its own legal fees
and expenses. 18. MISCELLANEOUS. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer or director of the
Company as may be designated by the Board. As of the Effective Date, this
Agreement, together with all exhibits hereto (if any) and the plan documents and
agreements referenced herein, including, without limitation, the indemnification
agreement listed as an additional benefit in Section 5(d)(iii), sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Employee and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. In the event of any inconsistency
between the terms of this Agreement and the terms of any other plan, program,
agreement or arrangement of the Company or any of its affiliates, the terms of
this Agreement shall, to the extent more favorable to the Employee, control. 19.
REPRESENTATIONS. The Employee represents and warrants to the Company that (a)
the Employee has the legal right to enter into this Agreement and to perform all
of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Employee from entering into this Agreement or
performing the Employee’s material duties and obligations hereunder. The Company
represents and warrants to the Employee that it is duly authorized to enter into
this Agreement and to perform all of its obligations in accordance with its
terms. 20. TAX MATTERS. (a) WITHHOLDING. The Company may withhold from any and
all amounts payable under this Agreement or otherwise such federal, state and
local taxes as may be required to be withheld pursuant to any applicable law or
regulation. (b) SECTION 409A COMPLIANCE. (i) The intent of the parties is that
payments and benefits under this Agreement be exempt from or comply with Code
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from, and, to the extent not exempt, in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Code



--------------------------------------------------------------------------------



 
[scemploymentagreementhug020.jpg]
A-20 US-DOCS\91838772.5 Section 409A. In no event shall the Company be liable
for any additional tax, interest or penalty that may be imposed on the Employee
by Code Section 409A, or damages for failing to comply with Code Section 409A,
in each case, for any payments made consistent with the terms of this Agreement.
(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered “nonqualified deferred compensation” under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 20(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. The Employee shall have no duties following any
termination of Employee’s employment hereunder that are inconsistent with the
Employee having had a “separation from service” on or before his employment
hereunder. (iii) To the extent that reimbursements or other in-kind benefits for
the Employee constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. (iv) For purposes of Code Section 409A, the
Employee’s right to receive installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company and if such
payment constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A and such payment period spans two calendar years, such payment
shall be made in the second calendar year.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug021.jpg]
A-21 US-DOCS\91838772.5 (v) Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment or benefit under this
Agreement that constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A be subject to offset by any other amount unless otherwise
permitted by Code Section 409A. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[scemploymentagreementhug022.jpg]
A-22 US-DOCS\91838772.5 IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date first written above. SPIRIT REALTY CAPITAL, INC.
By: Name: Title: EMPLOYEE Michael Hughes



--------------------------------------------------------------------------------



 
[scemploymentagreementhug023.jpg]
A-23 US-DOCS\91838772.5 EXHIBIT A GENERAL RELEASE I, Michael Hughes, in
consideration of and subject to the performance by Spirit Realty Capital, Inc.
(together with its subsidiaries, the “Company”), of its obligations under the
Employment Agreement dated as of ________________ (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
affiliates, subsidiaries and direct or indirect parent entities and all present,
former and future directors, officers, agents, representatives, employees,
predecessors, successors and assigns of the Company and/or its affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third- party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement. 1. I understand that any payments or benefits
paid or granted to me under Section 7 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive certain of the payments and benefits specified in Section 7 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. 2. Except as provided in paragraphs 4 and 5 below and
except for the provisions of the Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date that this General Release becomes effective and enforceable) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law; or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs,



--------------------------------------------------------------------------------



 
[scemploymentagreementhug024.jpg]
A-24 US-DOCS\91838772.5 fees, or other expenses, including attorneys’ fees
incurred in these matters) (all of the foregoing collectively referred to herein
as the “Claims”). 3. I represent that I have made no assignment or transfer of
any right, claim, demand, cause of action, or other matter covered by paragraph
2 above. 4. I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). 5. I agree that I hereby waive all rights to sue or
obtain equitable, remedial or punitive relief from any or all Released Parties
of any kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the Accrued Benefits or any severance benefits to
which I am entitled under Section 7 of the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise, (iii)
my rights as an equity or security holder in the Company or its affiliates, or
(iv) my rights to communicate directly with, cooperate with, or provide
information to, any federal, state or local government regulator. 6. In signing
this General Release, I acknowledge and intend that it shall be effective as a
bar to each and every one of the Claims hereinabove mentioned or implied. I
expressly consent that this General Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state or local
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this General Release and that
without such waiver the Company would not have agreed to the terms of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by law. I further agree that I am not aware of any pending
claim of the type described in paragraph 2 above as of the execution of this
General Release. 7. I agree that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
myself of any improper or unlawful conduct.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug025.jpg]
A-25 US-DOCS\91838772.5 8. I agree that this General Release and the Agreement
are confidential and agree not to disclose any information regarding the terms
of this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone. 9. Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the Financial
Industry Regulatory Authority (FINRA), any other self-regulatory organization or
any governmental entity. In addition, notwithstanding anything herein, I
acknowledge and agree that, pursuant to 18 USC Section 1833(b), I will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 10. I hereby
acknowledge that Sections 7 through 13, 15, 17, 18 and 20 of the Agreement shall
survive my execution of this General Release. 11. I represent that I am not
aware of any claim by me other than the claims that are released by, or
preserved by, this General Release. I acknowledge that I may hereafter discover
claims or facts in addition to or different than those which I now know or
believe to exist with respect to the subject matter of the release set forth in
paragraph 2 above and which, if known or suspected at the time of entering into
this General Release, may have materially affected this General Release and my
decision to enter into it. 12. Notwithstanding anything in this General Release
to the contrary, this General Release shall not relinquish, diminish, or in any
way affect any rights or claims arising out of any breach by the Company or by
any Released Party of the Agreement after the date hereof. 13. Whenever
possible, each provision of this General Release shall be interpreted in, such
manner as to be effective and valid under applicable law, but if any provision
of this General Release is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this General Release shall be reformed , construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. BY SIGNING THIS GENERAL RELEASE, I
REPRESENT AND AGREE THAT: 1. I HAVE READ IT CAREFULLY; 2. I UNDERSTAND ALL OF
ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT
LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS



--------------------------------------------------------------------------------



 
[scemploymentagreementhug026.jpg]
A-26 US-DOCS\91838772.5 AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED; 3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT; 4. I HAVE BEEN
ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR,
AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN
VOLITION; 5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD; 6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF
THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; 7. I HAVE SIGNED THIS
GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL
RETAINED TO ADVISE ME WITH RESPECT TO IT; AND 8. I AGREE THAT THE PROVISIONS OF
THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY
AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY
AND BY ME. SIGNED: ______________________ DATED: _________________________
Michael Hughes



--------------------------------------------------------------------------------



 
[scemploymentagreementhug027.jpg]
A-27 US-DOCS\91838772.5 EXHIBIT B RESTRICTED STOCK AGREEMENT AMENDED AND
RESTATED SPIRIT REALTY CAPITAL, INC. AND SPIRIT REALTY, L.P. 2012 INCENTIVE
AWARD PLAN RESTRICTED STOCK AWARD GRANT NOTICE Spirit Realty Capital, Inc., a
Maryland corporation, (together with its successors and assigns, the “Company”),
pursuant to the Amended and Restated Spirit Realty Capital, Inc. and Spirit
Realty, L.P. 2012 Incentive Award Plan, as amended from time to time (the
“Plan”), hereby grants to the individual listed below (the “Participant”), in
consideration of the mutual agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s Common Stock set forth below
(the “Shares”). This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Agreement”) (including
without limitation the Restrictions on the Shares set forth in the Restricted
Stock Agreement) and the Plan, each of which is incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Award Grant Notice (the
“Grant Notice”) and the Restricted Stock Agreement. Participant: Michael Hughes
Grant Date: Total Number of Shares of Restricted Stock: Vesting Commencement
Date: Vesting Schedule: Subject to the Participant’s continued employment
(except as otherwise provided in the Restricted Stock Agreement), the Shares
shall vest and the restrictions thereon shall lapse with respect to one-third
(1/3rd) of the Shares on each of of ____________, _______________ and
______________. By his or her signature and the Company’s signature below, the
Participant agrees to be bound by the terms and conditions of the Plan, the
Restricted Stock Agreement and this Grant Notice. The Participant has reviewed
the Restricted Stock Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Restricted Stock Agreement and the Plan. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice and/or the Restricted Stock Agreement. In
addition, by signing below, the Participant also agrees that the Company or any
Affiliate, in its sole



--------------------------------------------------------------------------------



 
[scemploymentagreementhug028.jpg]
A-28 US-DOCS\91838772.5 discretion, may satisfy any withholding obligations in
accordance with Section 2.2(c) of the Restricted Stock Agreement by (i)
withholding shares of Common Stock otherwise issuable to the Participant upon
vesting of the shares of Restricted Stock, (ii) instructing a broker on the
Participant’s behalf to sell shares of Common Stock otherwise issuable to the
Participant upon vesting of the shares of Restricted Stock and remit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by Section 2.2(c) of the Restricted Stock Agreement or the Plan. Notwithstanding
anything to the contrary contained herein, in consideration of the grant of this
award, the Participant agrees that this Award and any payments hereunder will be
subject to forfeiture and/or repayment to the extent provided for in the Spirit
Compensation Clawback Policy, as in effect from time to time, if it is
determined in accordance with the policy that a Restatement or event of
Misconduct (each as defined in such policy) has occurred. SPIRIT REALTY CAPITAL,
INC.: PARTICIPANT: By: /s/ _______________________ Print Name: Jay Young Title:
EVP, General Counsel and Secretary Address: 2727 N. Harwood, Suite 300 Dallas,
TX 75201 By: _________________________ Print Name: __________________________
Address: _________________________ _________________________



--------------------------------------------------------------------------------



 
[scemploymentagreementhug029.jpg]
A-29 US-DOCS\91838772.5 EXHIBIT A TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT Pursuant to the Restricted Stock Award Grant
Notice (the “Grant Notice”) to which this Restricted Stock Award Agreement (the
“Agreement”) is attached, Spirit Realty Capital, Inc., a Maryland corporation
(the “Company”) has granted to the Participant the number of shares of
Restricted Stock (the “Shares”) under the Amended and Restated Spirit Realty
Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award Plan, as amended from
time to time (the “Plan”), as set forth in the Grant Notice. Capitalized terms
not specifically defined herein shall have the meanings specified in the Plan
and the Grant Notice. I. GENERAL (c) Incorporation of Terms of Plan. The Award
(as defined below) is subject to the terms and conditions of the Plan, which are
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control. II. AWARD OF
RESTRICTED STOCK (d) Award of Restricted Stock. (i) Award. Pursuant to the Grant
Notice and upon the terms and conditions set forth in the Plan and this
Agreement, effective as of the Grant Date set forth in the Grant Notice, the
Company has granted to the Participant an award of Restricted Stock (the
“Award”) under the Plan in consideration of the Participant’s past and/or
continued employment with or service to the Company or its Affiliates, and for
other good and valuable consideration which the Administrator has determined
exceeds the aggregate par value of the Common Stock subject to the Award as of
the Grant Date. The number of Shares subject to the Award is set forth in the
Grant Notice. The Participant is an Employee, Director or Consultant of the
Company or one of its Affiliates. (ii) Book Entry Form; Certificates. At the
sole discretion of the Administrator, the Shares will be issued in either (i)
uncertificated form, with the Shares recorded in the name of the Participant in
the books and records of the Company’s transfer agent with appropriate notations
regarding the restrictions on transfer imposed pursuant to this Agreement, and
upon vesting and the satisfaction of all conditions set forth in Sections 2.2(b)
and (d) hereof, the Company shall remove such notations on any such vested
Shares in accordance with Section 2.1(e) below; or (ii) certificated form
pursuant to the terms of Sections 2.1(c), (d) and (e) below. (iii) Legend.
Certificates representing Shares issued pursuant to this Agreement shall, until
all Restrictions (as defined below) imposed pursuant to this Agreement lapse or
have been removed and the Shares have thereby become vested or the Shares
represented thereby have been forfeited hereunder, bear the following legend (or
such other legend as shall be determined by the Administrator):



--------------------------------------------------------------------------------



 
[scemploymentagreementhug030.jpg]
A-30 US-DOCS\91838772.5 “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO CERTAIN VESTING REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER
THE TERMS OF A RESTRICTED STOCK AWARD AGREEMENT, BY AND BETWEEN SPIRIT REALTY
CAPITAL, INC. AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT
BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.” (iv) Escrow. The Secretary of the Company
or such other escrow holder as the Administrator may appoint may retain physical
custody of any certificates representing the Shares until all of the
Restrictions lapse or shall have been removed; in such event, the Participant
shall not retain physical custody of any certificates representing unvested
Shares issued to him or her. The Participant, by acceptance of the Award, shall
be deemed to appoint, and does so appoint, the Company and each of its
authorized representatives as the Participant’s attorney(s)-in-fact to effect
any transfer of unvested forfeited Shares (or Shares otherwise reacquired by the
Company hereunder) to the Company as may be required pursuant to the Plan or
this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer. (v) Removal of Notations; Delivery of Certificates Upon Vesting. As
soon as administratively practicable after the vesting of any Shares subject to
the Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 11.2 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.
(e) Restrictions. (i) Forfeiture. Notwithstanding any contrary provision of this
Agreement, upon the Participant’s Termination of Service for any or no reason,
any portion of the Award (and the Shares subject thereto) which has not vested
prior to or in connection with such Termination of Service (after taking into
consideration any accelerated vesting and lapsing of Restrictions, if any, which
may occur in connection with such Termination of Service) shall thereupon be
forfeited immediately and without any further action by the Company or the
Participant, and the Participant shall have no further right or interest in or
with respect to such Shares or such portion of the Award. For purposes of this
Agreement, “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Section 3.2 hereof and the exposure to forfeiture set forth in this
Section 2.2(a). (ii) Vesting and Lapse of Restrictions. Subject to Section
2.2(a) above, the Award shall vest and Restrictions shall lapse in accordance
with the vesting schedule set forth in the Grant Notice (rounding down to the
nearest whole Share, except in the case of the final vesting event).
Notwithstanding anything contained herein, the Award shall not vest and the
Restrictions shall not



--------------------------------------------------------------------------------



 
[scemploymentagreementhug031.jpg]
A-31 US-DOCS\91838772.5 lapse to the extent that such lapsing of Restrictions
and vesting is prohibited by Section 13.8 of the Plan. (iii) Tax Withholding.
The Company or its Affiliates shall be entitled to require a cash payment (or to
elect, or permit the Participant to elect, such other form of payment determined
in accordance with Section 11.2 of the Plan) by or on behalf of the Participant
and/or to deduct from other compensation payable to the Participant any sums
required by federal, state or local tax law to be withheld with respect to the
grant or vesting of the Award or the lapse of the Restrictions hereunder. With
respect to any tax withholding relating to the Award, unless otherwise
determined by the Administrator, the Company or its Affiliates shall withhold,
or cause to be withheld, Shares otherwise vesting or issuable under the Award
having a Fair Market Value equal to the sums to be withheld. The number of
Shares which shall be so withheld shall be limited to the number of Shares which
have a Fair Market Value on the date of withholding no greater than the
aggregate amount of such liabilities based on the maximum statutory withholding
rates in the applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such taxable income.
Notwithstanding any other provision of this Agreement (including without
limitation Section 2.1(b) hereof), the Company shall not be obligated to deliver
any new certificate representing Shares to the Participant or the Participant’s
legal representative or to enter any such Shares in book entry form unless and
until the Participant or the Participant’s legal representative, as applicable,
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Participant resulting
from the grant or vesting of the Award or the issuance of Shares hereunder. (iv)
Conditions to Delivery of Shares. Subject to Section 2.1 above, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares, treasury Shares or Shares purchased on the open market. Such Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Shares under this Award prior to fulfillment of the
conditions set forth in Section 11.4 of the Plan. Notwithstanding the foregoing,
the issuance of such Shares shall not be delayed if and to the extent that such
delay would result in a violation of Section 409A of the Code. In the event that
the Company delays the issuance of such Shares because it reasonably determines
that the issuance of such Shares will violate Applicable Law, such issuance
shall be made at the earliest date at which the Company reasonably determines
that issuing such Shares will not cause such violation, as required by Treasury
Regulation Section 1.409A-2(b)(7)(ii). (v) To ensure compliance with the
Restrictions, the Common Stock Ownership Limit, the Aggregate Stock Ownership
Limit (each as defined in the Company’s charter, as amended from time to time),
any other provision of Section 6.2.1(a) of the Company’s charter, and/or
Applicable Law and for other proper purposes, the Company may issue appropriate
“stop transfer” and other instructions to its transfer agent with respect to the
Restricted Stock. The Company shall notify the transfer agent as and when the
Restrictions lapse. (f) Consideration to the Company. In consideration of the
grant of the Award pursuant hereto, the Participant agrees to render faithful
and efficient services to the Company or any Affiliate.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug032.jpg]
A-32 US-DOCS\91838772.5 III OTHER PROVISIONS (g) Section 83(b) Election. The
Participant covenants that he or she will not make an election under Section
83(b) of the Code with respect to the receipt of any Share without the consent
of the Administrator, which the Administrator may grant or withhold in its sole
discretion. If, with the consent of the Administrator, the Participant makes an
election under Section 83(b) of the Code to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Participant would otherwise be taxable
under Section 83(a) of the Code, the Participant hereby agrees to deliver a copy
of such election to the Company promptly after filing such election with the
Internal Revenue Service. (h) Restricted Stock Not Transferable. Until the
Restrictions hereunder lapse or expire pursuant to this Agreement and the Shares
vest, the Restricted Stock (including any Shares received by holders thereof
with respect to Restricted Stock as a result of stock dividends, stock splits or
any other form of recapitalization) shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan; provided, however, that
this Section 3.2 notwithstanding, with the consent of the Administrator, the
Shares may be transferred to one or more Permitted Transferees, subject to and
in accordance with Section 11.3 of the Plan. (i) Rights as Stockholder. Except
as otherwise provided herein, upon the Grant Date, the Participant shall have
all the rights of a stockholder of the Company with respect to the Shares,
subject to the Restrictions, including, without limitation, voting rights and
rights to receive any cash or stock dividends, in respect of the Shares subject
to the Award and deliverable hereunder. (j) Not a Contract of Service
Relationship. Nothing in this Agreement or in the Plan shall confer upon the
Participant any right to continue to serve as an Employee or other service
provider of the Company or any of its Affiliates or shall interfere with or
restrict in any way the rights of the Company and its Affiliates, which rights
are hereby expressly reserved, to discharge or terminate the services of the
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or an Affiliate and the Participant. (k) Governing Law. The laws of the
State of Texas shall govern the interpretation, validity, administration,
enforcement and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws. (l) Conformity to
Securities Laws. The Participant acknowledges that the Plan and this Agreement
are intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act, and any and all Applicable Law.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug033.jpg]
A-33 US-DOCS\91838772.5 (m) Amendment, Suspension and Termination. To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator or the Board; provided, however, that, except as may otherwise
be provided by the Plan, no amendment, modification, suspension or termination
of this Agreement shall adversely affect the Award in any material way without
the prior written consent of the Participant. (n) Notices. Any notice to be
given under the terms of this Agreement shall be addressed to the Company in
care of the Secretary of the Company at the Company’s principal office, and any
notice to be given to the Participant shall be addressed to the Participant at
the Participant’s last address reflected on the Company’s records. Any notice
shall be deemed duly given when sent via email or when sent by reputable
overnight courier or by certified mail (return receipt requested) through the
United States Postal Service. (o) Successors and Assigns. The Company or any
Affiliate may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of, and be
binding upon, the successors and assigns of the Company and its Affiliates.
Subject to the restrictions on transfer set forth in Section 3.2 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns. (p) Limitations Applicable to Section 16
Persons. Notwithstanding any other provision of the Plan or this Agreement, if
the Participant is subject to Section 16 of the Exchange Act, then the Plan, the
Award and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule. (q) Entire Agreement.
The Plan, the Grant Notice and this Agreement (including all Exhibits thereto,
if any) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and its Affiliates
and the Participant with respect to the subject matter hereof. (r) Limitation on
the Participant’s Rights. Participation in the Plan confers no rights or
interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug034.jpg]
A-34 US-DOCS\91838772.5 EXHIBIT C PERFORMANCE SHARE AWARD AGREEMENT AMENDED AND
RESTATED SPIRIT REALTY CAPITAL, INC. AND SPIRIT REALTY, L.P. 2012 INCENTIVE
AWARD PLAN PERFORMANCE SHARE AWARD GRANT NOTICE Spirit Realty Capital, Inc., a
Maryland corporation, (together with its successors and assigns, the “Company”),
pursuant to the Amended and Restated Spirit Realty Capital, Inc. and Spirit
Realty, L.P. 2012 Incentive Award Plan, as amended from time to time (the
“Plan”), hereby grants to the individual listed below (the “Participant”), in
consideration of the mutual agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, a Performance Share Award (the “Performance Shares”). Each
Performance Share represents the right to receive one share of Common Stock (as
defined in the Plan) upon the achievement of certain performance goals (the
“Shares”). This award is subject to all of the terms and conditions set forth
herein and in the Performance Share Award Agreement attached hereto as Exhibit A
(the “Performance Share Award Agreement”) and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Performance
Share Award Grant Notice (the “Grant Notice”) and the Performance Share Award
Agreement. Participant: Michael Hughes Grant Date: Target Number of Performance
Shares: Performance Period: Performance Goals: Except as otherwise set forth in
the Performance Share Award Agreement, the Participant is eligible to receive
Shares based upon the Company’s attainment, during the Performance Period, of
the Performance Goals set forth in Sections 2.2 and 2.3 of the Performance Share
Award Agreement. Termination: Except as otherwise set forth in the Performance
Share Award Agreement, the Participant shall forfeit all Performance Shares upon
the Participant’s termination of employment prior to the Valuation Date. By his
or her signature and the Company’s signature below, the Participant agrees to be
bound by the terms and conditions of the Plan, the Performance Share Award
Agreement and this Grant Notice. The Participant has reviewed the Performance
Share Award Agreement, the Plan and this Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and



--------------------------------------------------------------------------------



 
[scemploymentagreementhug035.jpg]
A-35 US-DOCS\91838772.5 fully understands all provisions of this Grant Notice,
the Performance Share Award Agreement and the Plan. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice and/or the Performance Share Award Agreement.
In addition, by signing below, the Participant also agrees that the Company or
any Affiliate, in its sole discretion, may satisfy any withholding obligations
in accordance with Section 3.5 of the Performance Share Award Agreement by (i)
withholding shares of Common Stock otherwise issuable to the Participant in
connection with the vesting or payment of the Performance Shares, (ii)
instructing a broker on the Participant’s behalf to sell shares of Common Stock
otherwise issuable to the Participant in connection with the vesting or payment
of the Performance Shares and remit the proceeds of such sale to the Company, or
(iii) using any other method permitted by Section 3.5 of the Performance Share
Award Agreement or the Plan. Notwithstanding anything to the contrary contained
herein, in consideration of the grant of this award, the Participant agrees that
this Award and any payments hereunder will be subject to forfeiture and/or
repayment to the extent provided for in the Spirit Compensation Clawback Policy,
as in effect from time to time, if it is determined in accordance with the
policy that a Restatement or event of Misconduct (each as defined in such
policy) has occurred. SPIRIT REALTY CAPITAL, INC.: PARTICIPANT: By: /s/
_______________________ Print Name: Title: Address: By:
_________________________ Print Name: Address: _________________________
_________________________



--------------------------------------------------------------------------------



 
[scemploymentagreementhug036.jpg]
A-36 US-DOCS\91838772.5 EXHIBIT B TO PERFORMANCE SHARE AWARD GRANT NOTICE
PERFORMANCE SHARE AWARD AGREEMENT Pursuant to the Performance Share Award Grant
Notice (the “Grant Notice”) to which this Performance Share Award Agreement
(this “Agreement”) is attached, Spirit Realty Capital, Inc., a Maryland
corporation (the “Company”), has granted to the Participant a performance share
award (the “Performance Shares”) under the Amended and Restated Spirit Realty
Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award Plan, as amended from
time to time (the “Plan”). ARTICLE 1. GENERAL (s) Defined Terms. Wherever the
following terms are used in this Agreement they shall have the meanings
specified below, unless the context clearly indicates otherwise. Capitalized
terms not specifically defined herein shall have the meanings specified in the
Plan and the Grant Notice. (i) “Cause” shall mean “Cause” as defined in, and
determined under, the Participant’s Employment Agreement, dated as of April 1,
2018 (the “Employment Agreement”). (ii) “Commencement Date” shall mean. (iii)
“Common Stock Price” shall mean, as of a particular date, the Fair Market Value
of a share of Common Stock on that date. (iv) “Disability” shall mean,
notwithstanding the definition contained in the Plan, “Disability” as defined
in, and determined under, the Employment Agreement. (v) “Dividend Equivalents
Period” shall mean the period commencing on the Commencement Date and ending on
the day immediately preceding the date on which the Shares underlying the
Performance Shares are issued to the Participant pursuant to Section 2.7 hereof.
(vi) “End Date” shall mean (vii) “Good Reason” shall mean “Good Reason” as
defined in, and determined under, the Employment Agreement. (viii) “Maximum TSR”
shall mean, with respect to the Performance Period, Total Shareholder Return of
the Company equal to or in excess of the 80th percentile (as determined in
accordance with standard statistical methodology) of the range of total
shareholder returns during the Performance Period of the constituent companies
included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement. (ix) “Minimum TSR” shall mean,
with respect to the Performance Period, Total Shareholder Return of the Company
equal to the 25th percentile (as determined in accordance with standard
statistical methodology) of the range of total shareholder returns during the
Performance



--------------------------------------------------------------------------------



 
[scemploymentagreementhug037.jpg]
A-37 US-DOCS\91838772.5 Period of the constituent companies included in the Peer
Group, calculated in a manner consistent with TSR calculation methodology under
this Agreement. (x) “Peer Group” shall mean the Company’s peer group set forth
on Exhibit B; provided, however, that if a constituent company in the Peer Group
ceases to be actively traded, due, for example, to merger or bankruptcy or the
Administrator otherwise reasonably determines that it is no longer suitable for
the purposes of this Agreement, then the Administrator in its reasonable
discretion may select a comparable company to be added to the Peer Group for
purposes of making the total shareholder return comparison required by Section
2.2 hereof meaningful and consistent across the relevant measurement period.
(xi) “Performance Goals” shall mean the total shareholder return goals described
in Section 2.2(b) hereof (including the Minimum TSR, Target TSR and Maximum TSR)
and Section 2.3(c) hereof, each of which shall be measured with respect to the
Performance Period. (xii) “Performance Period” shall mean the period beginning
on the Commencement Date and ending on the Valuation Date. (xiii) “Performance
Share Award Change in Control” shall mean, notwithstanding the definition of
“Change in Control” in the Plan, the occurrence of any of the following events:
(A) A transaction or series of transactions (other than an offering of Shares to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, the Partnership or any Subsidiary, an employee benefit
plan maintained by any of the foregoing entities or a “person” that, prior to
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or (B) The consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (A) a merger, consolidation, reorganization, or business
combination, (B) a sale or other disposition of all or substantially all of the
Company’s assets in any single transaction or series of related transactions or
(C) the acquisition of assets or stock of another entity, in each case, other
than a transaction: Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of



--------------------------------------------------------------------------------



 
[scemploymentagreementhug038.jpg]
A-38 US-DOCS\91838772.5 the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and After which
no person or group beneficially owns voting securities representing fifty
percent (50%) or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1.1(m)(ii)(II) as beneficially owning fifty percent (50%) or more of the
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or (C)
Approval by the Company’s stockholders of a liquidation or dissolution of the
Company. (xiv) “Primary Net Lease Peer Group” shall mean, collectively, National
Retail Properties, Inc., Realty Income Corporation, STORE Capital Corporation
and VEREIT, Inc.; provided, however, that if any company in the Primary Net
Lease Peer Group ceases to be actively traded, due, for example, to merger or
bankruptcy or the Administrator otherwise reasonably determines that it is no
longer suitable for the purposes of this Agreement, then the Administrator in
its reasonable discretion shall select a comparable company to be added to the
Primary Net Lease Peer Group for purposes of making the total shareholder return
comparison required by Section 2.2(c) hereof meaningful and consistent across
the relevant measurement period. (xv) “Qualifying Termination” means a
termination of employment due to death or Disability, or by the Company without
Cause or by the Participant for Good Reason or a non-extension by the Company of
the Employment Term (as defined in the Employment Agreement). (xvi) “Share
Value” shall mean (i) for the Commencement Date Share Value, the closing trading
price of a share of Common Stock on the principal exchange on which such shares
are then traded for the trading day immediately preceding the Commencement Date
and (ii) for any other particular date, the average of the closing trading
prices of a share of Common Stock on the principal exchange on which such shares
are then traded for each trading day during the twenty (20) consecutive trading
days ending on the applicable date; provided, however, that in the event that a
Performance Share Award Change in Control occurs prior to the End Date, Share
Value shall mean the price per share of Common Stock paid by the acquirer in the
Performance Share Award Change in Control transaction. (xvii) “Target TSR” shall
mean, with respect to the Performance Period, Total Shareholder Return of the
Company equal to the 50th percentile (as determined in accordance with standard
statistical methodology) of the range of total shareholder returns during the
Performance Period of the constituent companies included in the Peer Group,
calculated in a manner consistent with TSR calculation methodology under this
Agreement. (xviii) “Total Shareholder Return” or “TSR” shall mean the Company’s
compound annual total shareholder return for the Performance Period, calculated
based on the Share Value as of the Commencement Date as the beginning stock
price and the Share Value as



--------------------------------------------------------------------------------



 
[scemploymentagreementhug039.jpg]
A-39 US-DOCS\91838772.5 of the Valuation Date as the ending stock price, and
otherwise in accordance with the total shareholder return calculation
methodology used in the MSCI US REIT Index (and, for the avoidance of doubt,
assuming the reinvestment of all dividends paid on Common Stock). Additionally,
as set forth in, and pursuant to, Section 3.4 hereof, appropriate adjustments to
the Total Shareholder Return shall be made to take into account all stock
dividends, stock splits, reverse stock splits and the other events set forth in
Section 3.4 hereof that occur prior to the Valuation Date. (xix) “Valuation
Date” shall mean the earlier to occur of (i) the End Date or (ii) the date on
which a Performance Share Award Change in Control occurs. (t) Incorporation of
Terms of Plan. The Performance Shares are subject to the terms and conditions of
the Plan, which are incorporated herein by reference. Except as expressly
indicated herein, in the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control. ARTICLE2. PERFORMANCE SHARES AND
DIVIDEND EQUIVALENTS (u) Grant of Performance Shares. In consideration of the
Participant’s past and/or continued employment with or service to the Company or
an Affiliate and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company grants
to the Participant an award of Performance Shares (this “Award”) as set forth in
the Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement. (v) Performance-Based Right to Payment. (i) Except in the event of a
Qualifying Termination during the Performance Period, the vesting of the
Participant’s Performance Shares and the issuance of Shares with respect thereto
is contingent on the attainment of the Performance Goals. Accordingly, subject
to Section 2.4 hereof, the Participant shall not become entitled to payment with
respect to the Performance Shares subject to this Agreement unless and until the
Administrator determines whether and to what extent the Performance Goals have
been attained and the Performance Shares have vested. Upon such determination by
the Administrator and subject to the provisions of the Plan and this Agreement,
the Participant shall be entitled to vesting and payment of that portion of the
Performance Shares as corresponds to the Performance Goals attained (as
determined by the Administrator in its sole discretion) as set forth in Sections
2.2(b) - (d) and 2.3 hereof. (ii) Subject to the Participant’s continued
employment with the Company from the Grant Date through the Valuation Date and
further subject to Sections 2.2(c), 2.2(d), and 2.3 - 2.5 hereof, the number of
Performance Shares that vest shall be determined as of the Valuation Date, based
on the Company’s Total Shareholder Return, as follows:



--------------------------------------------------------------------------------



 
[scemploymentagreementhug040.jpg]
A-40 US-DOCS\91838772.5 (A) If, as of the Valuation Date, the Company’s TSR with
respect to the Performance Period is less than the Minimum TSR, then no
Performance Shares shall vest and the Performance Shares shall thereupon be
forfeited. (B) If, as of the Valuation Date, the Company’s TSR with respect to
the Performance Period is equal to the Minimum TSR, then 66.7% of the Target
Number of Performance Shares set forth on the Grant Notice shall vest. (C) If,
as of the Valuation Date, the Company’s TSR with respect to the Performance
Period is equal to the Target TSR, then 100% of the Target Number of Performance
Shares set forth on the Grant Notice shall vest. (D) If, as of the Valuation
Date, the Company’s TSR with respect to the Performance Period is equal to the
Maximum TSR, then 200% of the Target Number of Performance Shares set forth on
the Grant Notice shall vest. (E) If the Company’s Total Shareholder Return is
between the Minimum TSR and the Target TSR or between the Target TSR and the
Maximum TSR, then the number of Performance Shares that shall vest in accordance
with this Section 2.2(b) shall be determined by means of linear interpolation.
(iii) Notwithstanding anything to the contrary contained in Section 2.2(b)
hereof, and subject to Sections 2.2(d) and 2.3 - 2.5 hereof, the number of
Performance Shares that vest hereunder shall be adjusted as follows: (A) If, as
of the Valuation Date, the Company’s TSR with respect to the Performance Period
is greater than the total shareholder return of each of the companies in the
Primary Net Lease Peer Group, then the number of Performance Shares that vest
and become payable hereunder shall equal the number of Performance Shares that
would have otherwise vested pursuant to Section 2.2(b) hereof, increased by
(A).05% for each 1 basis point (up to 300 basis points) by which the Company’s
TSR exceeds the total shareholder return of the highest performing member of the
Net Lease Peer Group with respect to total shareholder return for that period,
and (B) by .1% for each 1 basis point (up to 100 basis points) by which the
Company’s TSR exceeds the total shareholder return of the highest performing
member of the Net Lease Peer Group by 300 basis points with respect to total
shareholder return for that period, subject to an aggregate cap on such increase
of 25% in the number of Performance Shares pursuant to this subsection
2.2(c)(i). (B) If, as of the Valuation Date, the Company’s TSR with respect to
the Performance Period is greater than the total shareholder return of one of
the companies in the Primary Net Lease Peer Group but lower than the total
shareholder return of the other company in the Primary Net Lease Peer Group,
then the number of Performance Shares that vest and become payable hereunder
shall equal the number of vested Performance Shares determined pursuant to
Section 2.2(b) hereof (i.e., no adjustment). (C) If, as of the Valuation Date,
the Company’s TSR with respect to the Performance Period is lower than the total
shareholder return of each of the companies in the



--------------------------------------------------------------------------------



 
[scemploymentagreementhug041.jpg]
A-41 US-DOCS\91838772.5 Primary Net Lease Peer Group, then the number of
Performance Shares that vest and become payable hereunder shall equal the number
of Performance Shares that would have otherwise vested pursuant to Section
2.2(b) hereof, decreased by (A).05% for each 1 basis point (up to 300 basis
points) by which the Company’s TSR is less than the total shareholder return of
the lowest performing member of the Net Lease Peer Group with respect to total
shareholder return for that period, and (B) by .1% for each 1 basis point (up to
100 basis points) by which the Company’s TSR is less than the total shareholder
return of the lowest performing member of the Net Lease Peer Group by 300 basis
points with respect to total shareholder return for that period, subject to a
cap on such decrease of 25% in the number of Performance Shares pursuant to this
subsection 2.2(c)(iii). (iv) Notwithstanding anything to the contrary contained
herein, in the event the Company’s TSR with respect to the Performance Period is
less than zero (0), the number of Performance Shares that may vest and become
payable hereunder shall not exceed the Target Number of Performance Shares set
forth on the Grant Notice. In addition, for the avoidance of doubt, the maximum
number of Performance Shares that shall vest and become payable hereunder shall
be equal to 250% of the Target Number of Performance Shares set forth on the
Grant Notice and no additional Performance Shares above 250% of the Target
Number of Performance Shares set forth on the Grant Notice shall vest if the
Company’s TSR exceeds the Maximum TSR. (w) Performance Share Award Change in
Control. Notwithstanding any contrary provision of this Agreement, in the event
that a Performance Share Award Change in Control occurs at any time prior to the
End Date and the Participant remains continuously employed as of immediately
prior to such Performance Share Award Change in Control, the number of
Performance Shares that vest and become payable hereunder shall be determined,
pursuant to Section 2.2 hereof, based on the Company’s achievement of the
Performance Goals as of the date on which the Performance Share Award Change in
Control occurs. (x) Termination. In the event that the Participant experiences a
Qualifying Termination prior to the end of the Performance Period, then 100% of
the Target Number of Performance Shares set forth on the Grant Notice shall vest
and become payable hereunder as of the termination date, and no additional
Performance Shares shall vest or become payable thereafter. (y) Forfeiture. (i)
Termination of Employment. In the event that the Participant experiences a
termination of employment during the Performance Period that is not a Qualifying
Termination, all of the Performance Shares shall thereupon automatically be
forfeited by the Participant as of the date of termination and the Participant’s
rights in any such Performance Shares and such portion of the Award, including
without limitation any Dividend Equivalents (as defined below), shall thereupon
lapse and expire. (ii) Failure to Achieve Performance Goals. Any outstanding
Performance Shares that do not vest in accordance with this Agreement due to the
failure by the Company to achieve the Performance Goals shall automatically be
forfeited by the Participant as of the Valuation Date, and the Participant’s
rights in any such Performance Shares and such portion of



--------------------------------------------------------------------------------



 
[scemploymentagreementhug042.jpg]
A-42 US-DOCS\91838772.5 the Award, including without limitation any Dividend
Equivalents, shall thereupon lapse and expire. (z) Dividend Equivalents. This
award of Performance Shares is granted in tandem with a Dividend Equivalents
award (“Dividend Equivalents”), which Dividend Equivalents shall remain
outstanding from the Grant Date until the earlier of the payment or forfeiture
of the Performance Shares. Pursuant to the Dividend Equivalents, the Participant
shall be entitled to receive a cash payment in an amount equal to the aggregate
dividends declared by the Company with a record date that occurs during the
Dividend Equivalents Period that would have been payable to the Participant had
the Participant held a number of Shares on such record date equal to of the
number of Performance Shares that vest in accordance with Sections 2.2, 2.3 and
2.4 hereof (if any). The Dividend Equivalents shall be subject to all of the
provisions of this Agreement which apply to the Performance Shares with respect
to which they have been granted and shall vest and be payable, if at all, at the
time and to the extent that the underlying Performance Shares vest and become
payable. Dividend Equivalents shall not be payable on any Performance Shares
that do not vest, or are forfeited, pursuant to the terms of this Agreement. The
Dividend Equivalents and any amounts that may become payable in respect thereof
shall be treated separately from the Performance Shares and the rights arising
in connection therewith for purposes of Code Section 409A. (aa) Payment of
Shares. As soon as administratively practicable following the vesting of any
Performance Shares pursuant to Sections 2.2, 2.3 and 2.4 hereof, but in no event
later than sixty (60) days after such vesting date (for the avoidance of doubt,
this deadline is intended to comply with the “short term deferral” exemption
from Section 409A of the Code), the Company shall deliver to the Participant a
number of Shares equal to the number of Performance Shares subject to this Award
that vest on the applicable vesting date (either by delivering one or more
certificates for such Shares or by entering such Shares in book entry form, as
determined by the Administrator in its sole discretion), provided that any such
payment made pursuant to Section 2.3 above in the event of a Performance Share
Award Change in Control shall be made or deemed made immediately preceding and
effective upon the occurrence of such Performance Share Award Change in Control.
(bb) Rights as Stockholder. The holder of the Performance Shares shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the Performance Shares and any Shares underlying the Performance Shares and
deliverable hereunder unless and until such Shares shall have been issued by the
Company and held of record by such holder (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). ARTICLE 3 OTHER PROVISIONS (cc) Administration. The Administrator
shall have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such



--------------------------------------------------------------------------------



 
[scemploymentagreementhug043.jpg]
A-43 US-DOCS\91838772.5 rules. Without limiting the generality of the foregoing,
all determinations, interpretations and assumptions relating to the calculation
and payment of the Performance Shares (including, without limitation,
determinations, interpretations and assumptions with respect to TSR and
shareholder returns) shall be made by the Administrator. All actions taken and
all interpretations and determinations made by the Administrator in good faith
shall be final and binding upon the Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the Performance Shares. (dd) Grant is Not
Transferable. During the lifetime of the Participant, the Performance Shares may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the Performance Shares have been issued. Neither the Performance Shares nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence. (ee)
Binding Agreement. Subject to the limitation on the transferability of the
Performance Shares contained herein, this Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto. (ff) Adjustments Upon Specified Events. This
Award, the Performance Shares and the Dividend Equivalents may be subject to
adjustments pursuant to Section 13.2 of the Plan in connection with the
occurrence of certain events relating to the shares of the Common Stock. In
addition, appropriate and equitable adjustments to the Total Shareholder Return
(or TSR) shall be made, in the sole discretion of the Administrator, to take
into account all stock dividends, stock splits and reverse stock splits that
occur prior to the Valuation Date. The Participant acknowledges that this Award,
the Performance Shares and the Dividend Equivalents are subject to amendment,
modification and termination in certain events as provided in this Agreement and
Section 13.2 of the Plan. (gg) Tax Withholding. The Company or its Affiliates
shall be entitled to require a cash payment (or to elect, or permit the
Participant to elect, such other form of payment determined in accordance with
Section 11.2 of the Plan) by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to the grant, vesting or
payment of the Award (including any Dividend Equivalents). With respect to any
tax withholding relating to the Award, unless otherwise determined by the
Administrator, the Company or its Affiliates shall withhold, or cause to be
withheld, Shares otherwise vesting or issuable under the Award having a Fair
Market Value equal to the sums to be withheld. The number of Shares which may be
so withheld shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding no greater than the aggregate amount of such
liabilities based on the maximum statutory withholding rates in the applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income. Notwithstanding any other
provision of this



--------------------------------------------------------------------------------



 
[scemploymentagreementhug044.jpg]
A-44 US-DOCS\91838772.5 Agreement, the Company shall not be obligated to deliver
any certificate representing Shares to the Participant or the Participant’s
legal representative or to enter any such Shares in book entry form unless and
until the Participant or the Participant’s legal representative, as applicable,
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Participant resulting
from the grant or vesting of the Award or the issuance of Shares hereunder. (hh)
Conditions to Delivery of Shares. The Shares deliverable under this Award may be
either previously authorized but unissued Shares, treasury Shares or Shares
purchased on the open market. Such Shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any Shares under this
Award prior to fulfillment of the conditions set forth in Section 11.4 of the
Plan. (ii) Ownership Limits. To ensure compliance with the Common Stock
Ownership Limit, the Aggregate Stock Ownership Limit (each as defined in the
Company’s charter, as amended from time to time), any other provision of Section
6.2.1(a) of the Company’s charter, and/or Applicable Law and for other proper
purposes, the Company may issue appropriate “stop transfer” and other
instructions to its transfer agent with respect to the Performance Shares. (jj)
Not a Contract of Service Relationship. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an Employee
or other service provider of the Company or any of its Affiliates or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant. (kk)
Governing Law. The laws of the State of Texas shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws. (ll) Conformity to Securities Laws. The Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act,
and Applicable Law. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award (including any Dividend Equivalents) is
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations. (mm) Amendment, Suspension and Termination. To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board; provided, however, that, except as may
otherwise be provided by the Plan, no amendment, modification, suspension or
termination of this Agreement shall adversely affect the Award (including any
Dividend Equivalents) in any material way without the prior written consent of
the Participant.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug045.jpg]
A-45 US-DOCS\91838772.5 (nn) Notices. Any notice to be given under the terms of
this Agreement shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service. (oo) Successors and Assigns. The Company or any Affiliate may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its Affiliates. Subject to the restrictions on transfer set forth in
Section 3.2 hereof, this Agreement shall be binding upon the Participant and his
or her heirs, executors, administrators, successors and assigns. (pp) Section
409A. Neither the Performance Shares nor the Dividend Equivalents are intended
to constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that the
Performance Shares or the Dividend Equivalents (or, in each case, any portion
thereof) may be subject to Section 409A, the Administrator shall have the right
in its sole discretion (without any obligation to do so or to indemnify the
Participant or any other person for failure to do so) to adopt such amendments
to the Plan, the Grant Notice or this Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate either for the Performance Shares and/or Dividend
Equivalents to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A. (qq) Entire Agreement. The Plan, the Grant
Notice and this Agreement (including all Exhibits thereto, if any) constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and its Affiliates and the
Participant with respect to the subject matter hereof. (rr) Limitations
Applicable to Section 16 Persons. Notwithstanding any other provision of the
Plan or this Agreement, if the Participant is subject to Section 16 of the
Exchange Act, then the Plan, the Award (including any Dividend Equivalents) and
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule. (ss) Limitation on the Participant’s Rights.
Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and shall not be construed as creating a
trust. The Plan, in and of itself, has no assets. The Participant shall have
only the rights of a general



--------------------------------------------------------------------------------



 
[scemploymentagreementhug046.jpg]
A-46 US-DOCS\91838772.5 unsecured creditor of the Company and its Affiliates
with respect to amounts credited and benefits payable, if any, with respect to
the Shares issuable hereunder.



--------------------------------------------------------------------------------



 
[scemploymentagreementhug047.jpg]
US-DOCS\99324766.1 EXHIBIT C TO PERFORMANCE SHARE AWARD GRANT NOTICE PEER GROUP
DDR Corp. Lexington Realty Trust Duke Realty Corporation National Retail
Properties, Inc. EPR Properties Omega Healthcare Investors, Inc. Federal Realty
Investment Trust Realty Income Corporation Gramercy Property Trust, Inc. STORE
Capital Corporation Healthcare Trust of America, Inc. VEREIT, Inc. W.P. Carey,
Inc.



--------------------------------------------------------------------------------



 